 1
                                                           THE HONORABLE MARSHA J. PECHMAN
 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 9                                          AT SEATTLE

10     POLARIS ID APARTMENTS, LLC, a
       Washington limited liability company,
11                                                    Case No. 2:20-cv-01256-MJP

12                            Plaintiff,
                                                      ORDER GRANTING JOINT MOTION FOR
              v.                                      VOLUNTARY DISMISSAL WITH
13
                                                      PREJUDICE
14     UNION OIL COMPANY OF
       CALIFORNIA, a California corporation,          NOTE ON MOTION CALENDAR:
15                                                    April 29, 2021
                              Defendant.
16

17           Before the Court is the Joint Motion for Voluntary Dismissal with Prejudice. The parties

18   request entry of dismissal of this matter with prejudice and without fees, costs, or expenses to

19   either party pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii).

20           The Court finds that good cause exists for the requested relief and that the motion should

21   be GRANTED.

22           Accordingly, it is ORDERED that this matter is voluntarily dismissed with prejudice and

23   that each party shall bear its own fees, costs, and expenses incurred herein.

24

25

26


     ORDER GRANTING JOINT MOTION FOR                             NORTHWEST RESOURCE LAW PLLC
     VOLUNTARY DISMISSAL WITH PREJUDICE -- 1                           101 Yesler Way, Suite 205
                                                                          Seattle, WA 98104
     Case No. 2:20-cv-01256-MJP                                             206.971.1564
 1
              DATED this 30th day of April, 2021.
 2

 3

 4

 5
                                                            A
                                                            Marsha J. Pechman
                                                                                         _______________


 6                                                          United States Senior District Judge

 7

 8     Presented by:

 9     NORTHWEST RESOURCE LAW PLLC

10

11    /s/ Douglas J. Steding
      Douglas J. Steding, WSBA #37020
12    dsteding@nwresourcelaw.com
      206.971.1567
13    Lisa Chaiet Rahman, WSBA #51531
14    lrahman@nwresourcelaw.com
      206.971.1568
15
       Attorneys for Plaintiff Polaris ID Apartments, LLC
16

17    ROGERS JOSEPH O’DONNELL, PC

18

19    Robert C. Goodman (via email authorization)
      Robert C. Goodman, WSBA #49114
20    rgoodman@rjo.com
      Jon-Erik W. Magnus, WSBA #54691
21    jmagnus@rjo.com

22     Attorneys for Defendant Union Oil Company of California

23

24

25

26


     ORDER GRANTING JOINT MOTION FOR                          NORTHWEST RESOURCE LAW PLLC
     VOLUNTARY DISMISSAL WITH PREJUDICE -- 2                           101 Yesler Way, Suite 205
                                                                          Seattle, WA 98104
     Case No. 2:20-cv-01256-MJP                                             206.971.1564
